Order entered April 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00204-CV

   IN RE THE CITY OF MESQUITE, TEXAS, BRUCE ARCHER IN HIS
         OFFICIAL CAPACITY AS MAYOR OF THE CITY OF
                   MESQUITE, ET AL, Relators

           Original Proceeding from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 104439-CC2

                                      ORDER

      Based on the Court’s opinion of this date, we DISMISS the petition for writ

of mandamus as moot to the extent relators complain of the amended temporary

restraining order, and we DENY the petition as premature to the extent relators

seek relief regarding their jurisdictional and venue challenges.


                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE